UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6045



TROY NEWTON MOSES-EL,

                                              Plaintiff - Appellant,

          versus


FRANK C. SIZER, JR.; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-1723-JFM)


Submitted:   September 30, 1998           Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Newton Moses-El, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Rachel Marblestone Kamins, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy   Newton   Moses-El   appeals   the   district   court’s   order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. Moses-El v. Sizer No. CA-97-1723-JFM

(D. Md. Dec. 15, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                               DISMISSED




                                   2